Case 1:17-cv-03273-TWP-DML Document 328 Filed 12/23/20 Page 1 of 6 PageID #: 3073




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


  AMERICAN SENIOR COMMUNITIES,                  )
  L.L.C.,                                       )
                                                )
               Plaintiff,                       )
                                                )
               v.                               ) Case No. 1:17-cv-03273-TWP-DML
                                                )
  JAMES BURKHART, et al.,                       )
                                                )
               Defendants.                      )


                             Order on Discovery Materials

        Defendant James Burkhart, who is incarcerated and chose to fire his lawyers

  in this case, has made two filings concerning his "attempts to obtain all Discovery

  Material." See Dkts. 315 and 321. Mr. Burkhart's first filing was a "notice" about

  his efforts to obtain documents, most or perhaps all of which had already been

  produced by ASC to Mr. Burkhart's former counsel. Plaintiff American Senior

  Communities filed a response. Mr. Burkhart then filed a response to ASC's

  response. In the latter document, Mr. Burkhart states that his first filing—the

  notice—was not a request for any relief from the court and did not seek the court's

  involvement. And though his "response to the response" (Dkt. 321) is not labeled as

  a motion, page 7 of the document includes Mr. Burkhart's statement in the

  "Conclusion" paragraph that he "respectfully asks the court to compel ASC to

  produce the Discovery Materials."
Case 1:17-cv-03273-TWP-DML Document 328 Filed 12/23/20 Page 2 of 6 PageID #: 3074




           The court therefore has treated Mr. Burkhart's response at Dkt. 321 and his

  "notice" at Dkt. 315 as a combined motion to compel ASC to deliver to Mr. Burkhart

  at his correctional facility the documents Mr. Burkhart labeled the "Discovery

  Materials." Mr. Burkhart defined "Discovery Materials" as the documents that ASC

  has produced in this litigation, though the term has been used by ASC to include

  documents that later became or will become available for production and/or have

  not been provided to Mr. Burkhart's former counsel. ASC filed a response to Mr.

  Burkhart's "notice" at Dkt. 315, and the court set a date for additional response,

  which ASC filed on November 13 (Dkt. 323). Mr. Burkhart filed a reply on

  November 30. (Dkt. 326).

           The issue before the court on Mr. Burkhart's motion is the extent to which

  ASC (or Mr. Burkhart's former counsel) must arrange delivery to him of documents

  that ASC or third parties have produced in discovery. The means or method of that

  delivery and procedures for Mr. Burkhart's review of the documents are also at

  issue.

           It should be noted at the outset that Mr. Burkhart's former counsel offered to

  facilitate the production to their former client of the materials they received from

  ASC before their withdrawal. ASC objected to Mr. Burkhart's former counsel

  providing the documents to Mr. Burkhart in an electronic form protected by

  password and told the former counsel that their doing so would violate the

  protective order. ASC cannot at the same time refuse to provide documents to Mr.



                                              2
Case 1:17-cv-03273-TWP-DML Document 328 Filed 12/23/20 Page 3 of 6 PageID #: 3075




  Burkhart on the ground that they already were produced to Mr. Burkhart's former

  counsel; it has impeded the ability of former counsel to allow the documents to be

  reviewed by Mr. Burkhart. In light of that, and having carefully considered the

  issues and the authorities cited by ASC, the court rules as follows:

        1.     Mr. Burkhart is allowed a reasonable opportunity to review and take

  notes about the documents that ASC has produced in this litigation and that ASC

  has obtained from third parties in discovery.

        2.     Mr. Burkhart has signed and is bound by the protective order entered

  in this case, and he is expected to abide by its provisions.

        3.     ASC must explore with appropriate personnel or corrections officers at

  Montgomery Federal Prison Camp ("Montgomery FPC") to determine the type of

  electronic medium (e.g., a thumb drive, disc) on which documents can be accessed by

  Mr. Burkhart via a computer at Montgomery FPC.

        4.     ASC must create electronic copies of documents it has produced (or will

  produce) on a drive or disc or some other medium that Mr. Burkhart can access via

  a computer at Montgomery FPC in as private a setting as is possible. ASC may

  create a password or other login code for that medium and must provide Mr.

  Burkhart with that code. Mr. Burkhart cannot share the code with anyone else

  except prison personnel.

        5.     Because Mr. Burkhart has made it clear that any paper documents

  provided to him will not be secure from others at the prison, including other

  inmates, no paper copies need to be provided to Mr. Burkhart. In addition, Mr.



                                             3
Case 1:17-cv-03273-TWP-DML Document 328 Filed 12/23/20 Page 4 of 6 PageID #: 3076




  Burkhart may not make copies of any of the documents. He may take notes

  regarding the documents and their contents, but his notes may not include full

  account numbers, social security numbers, or other identifying information, the

  confidentiality of which may be compromised if others attain access to that

  information. Instead, Mr. Burkhart may use initials, shortened number codes, or

  other similar naming strategies by which he can identify the information on his

  notes, but others will be unable to discern the confidential information.

        6.       ASC is not required to redact documents because Mr. Burkhart is

  bound by the terms of the protective order and forbidden from making paper copies,

  and his notes cannot refer to full account numbers or similar identifying

  information that could be compromised if shared with others. If ASC instead

  chooses to redact documents to shorten account numbers or social security numbers

  or to make similar redactions of particular information, it must do so at its own

  expense and with dispatch so that the documents—in their electronic form—can be

  provided promptly to Mr. Burkhart.

        7.       With respect to any documents produced to ASC by non-parties in

  discovery that have not already been provided by ASC to Mr. Burkhart, ASC must

  provide electronic copies to him in the same manner as described in paragraphs 4

  and 5 above.

        8.       The court rejects ASC's contention that because Mr. Burkhart chose to

  terminate his lawyers, he is not entitled to review documents produced in discovery

  unless and until they are identified as deposition or trial exhibits by ASC. None of



                                            4
Case 1:17-cv-03273-TWP-DML Document 328 Filed 12/23/20 Page 5 of 6 PageID #: 3077




  the cases cited by ASC present circumstances remotely like those here, involving a

  substantial number of pages of documents (in the hundreds of thousands,

  apparently) and the substantial monetary damages (about $200 million) sought by

  ASC, proof of which presumably is supported by some of these documents. The fact

  that Mr. Burkhart may be very familiar with many of the documents to be provided

  to him because of his prior relationships with ASC is not an adequate reason to

  withhold the documents until closer to trial; that fact, however, should make Mr.

  Burkhart's review of the documents easier.

                                     Conclusion

        Having deemed Mr. Burkhart's filings at Dkts. 315 and 321 as a motion to

  compel "ASC to produce the Discovery Materials," the motion is GRANTED IN

  PART and DENIED IN PART as provided in this order. ASC must promptly make

  arrangements for the delivery of documents using an electronic medium that can be

  accessed by Mr. Burkhart via a computer at Montgomery FPC.

        ASC must file a status report by January 20, 2021, about the delivery of the

  documents.

        So ORDERED.

                                           ____________________________________
        Dated: December 23, 2020              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana




                                           5
Case 1:17-cv-03273-TWP-DML Document 328 Filed 12/23/20 Page 6 of 6 PageID #: 3078




  Distribution:

  All ECF-registered counsel of record by email through the court’s ECF system

  Via United States mail:

  JAMES BURKHART
  15426-028
  FPC Montgomery
  MONTGOMERY FEDERAL PRISON CAMP
  Inmate Mail/Parcels
  Maxwell Air Force Base
  Montgomery, AL 36112

  DANIEL BENSON
  15431-028
  RRM ST. LOUIS
  RESIDENTIAL REENTRY OFFICE
  1222 Spruce Street, Suite 6.101
  St. Louis, MO 63101




                                          6
